Citation Nr: 1507812	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  10-22 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a cervical spine disability.  

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1961 to June 1982 and earned a number of awards including the Combat Infantry Badge, the Bronze Star Medal, and the Senior Parachute Badge. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran testified at a Travel Board hearing that was held in January 2015, before the undersigned Veterans Law Judge at the Atlanta RO.  The transcript from that hearing is of record.  


FINDINGS OF FACT

1.  In an unappealed decision dated in September 1988, a claim for service connection for a cervical spine condition was denied and no new and material evidence pertinent to this claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.

2.  Evidence received since the September 1988 rating decision is new and raises a reasonable possibility of substantiating the underlying claim of service connection for a cervical spine disability. 

3.  There is an approximate balance of positive and negative evidence as to whether the Veteran's degenerative disc disease of the cervical spine had its origins during his extensive period of military service. 



CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a cervical spine disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a cervical spine disability, diagnosed as degenerative disc disease, are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  The VCAA applies in the instant case.  However, the Board's grant of service connection for degenerative disc disease of the cervical spine herein represents a complete grant of the benefit sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.


II.  Law and Analysis - New and Material Evidence 

In September 1988, the RO denied service connection for a cervical spine disability, in part, because service treatment records were negative for evidence of degenerative disc disease or arthritis of the cervical spine.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

In 2006, the Veteran sought to reopen these claims.  The current appeal arises from the RO's August 2007 rating decision that new and material evidence had not been submitted showing that degenerative disc disease was related to military service.  As noted above, regardless of the RO's actions, the Board must still determine whether new and material evidence has been received in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., at 117.

The evidence of record in September 1988 consisted of service treatment records, which show the Veteran was treated for several episodes of neck pain variously diagnosed as neck strain and cervical spasm.  Post-service treatment records dated in 1985, show findings of degenerative changes of the cervical spine with disc disease at levels C4 5 and C5 6.  As noted previously, in denying the Veteran's claim, the RO basically found no evidence that the disc disease was related to service.

Since the September 1988 rating decision, newly-received evidence includes a medical opinion from a private physician who concluded that the Veteran's spinal stenosis of the cervical spine most likely began when he was on active duty.  See Medical Opinion dated January 6, 2015 from S.A. Tomus, M.D.  As such, this evidence is new, in the sense that it was not of record when the RO last adjudicated the claim.  It is also material because it addresses the fundamental requirements for service connection - namely, evidence of a current diagnosis and of a possible correlation to military service-evidence that was not of record at the time of the prior final decision in 1988.  Per the criteria of Shade, the new evidence is material, and thus sufficient, to reopen the previously denied claim.  Accordingly, the claim is reopened.  38 U.S.C.A. § 5108.  

The Board notes however that "[t]his does not mean that the claim will always be allowed, just that the case will be reopened and [that] the new evidence will be considered in the context of all other evidence for a new determination of the issue."  Smith v. Derwinski, 1 Vet. App. 178, 180 (1991). 

III.  Law and Analysis - Service Connection

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran seeks service connection for a cervical spine disability he claims had its onset during his military service when he spent some years on "jump status" with the 101st and 82nd Airborne.  He argues that he injured his neck during parachute training and has had constant problems since then.  See lay statement, dated August 8, 1988 and January 2015 hearing transcript page 3.  

The Board finds the Veteran's reports of trauma sustained in parachute jumps are consistent with his duties in service and his reports are competent and credible.  His DD Form 214 confirms that he was exposed to the physical rigors of parachuting as evidenced by his receipt of the Parachute Badge and the Senior Parachute Badge.  He was also awarded a Combat Infantryman Badge.  Thus, his participation in parachuting activities during active service is conceded and his neck injuries would be consistent with the circumstances, conditions, or hardships of his service under the tenets of 38 U.S.C.A. § 1154(a) (b) (West 2014).  

In addition, service treatment records contain uncontroverted evidence that the Veteran was treated for neck pain during service, variously diagnosed as neck strain and cervical spasm.  There is also no dispute that the Veteran has a current neck disability.  A private examiner first diagnosed degenerative disc disease in June 1985.  Radiological findings at that time show degenerative changes of the cervical spine with disc disease at C4-5 and C5-6.  

The Veteran was referred for a VA examination in March 2010 for the specific purpose of obtaining an opinion as to whether or not his current cervical spine disability (specifically, degenerative disc disease) could be related to service.  Following examination of the Veteran, including consideration of his in-service activities and injuries, the examiner noted there was no evidence or documentation of significant injury to the cervical spine during service.  She concluded that it was less likely than not that the Veteran's degenerative disc disease of the cervical spine was related to the neck strain diagnosed during service, but did not provide an adequate rationale.  

Other evidence shows that in a medical opinion dated in January 2015, the Veteran's private physician ascribed the Veteran's cervical spine disability (spinal stenosis) to his multiple documented complaints of neck pain and stiffness during service.  See medical opinion from S.A. Tomus, M.D. dated January 6, 2015.  

Under the circumstances of this particular case, the Board finds that, at the very least, the evidence is in approximate balance, with no sound basis for favoring one medical opinion over another.  The VA examiner provided a negative nexus opinion, but seems to have discounted the Veteran's competent and credible reports of symptomatology and did not explain why the documented service history did not lead to the current orthopedic disability.  The private medical opinion has not taken into account the long period when the Veteran was not receiving treatment after service.  That said, there is no adequate reason to reject the private medical opinion that is favorable to the Veteran's claim.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  

Taken together, the evidence in this case is at least in equipoise and, as such, the claim is allowed.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

New and material evidence having been received, the claim for service connection for a cervical spine disability is reopened.

Service connection for degenerative joint disease of the cervical spine is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


